DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isowa (JPS5993351) in view of Chambon (GB 988559)
 	Regarding claims 1 and 6, Isowa discloses “an inking system (see Figure 2), for a rotary printing unit (see figure 1), comprising  	- an inking cylinder (item 4) and an etched cylinder (item 3) arranged to retain ink (item 1) between them in a nip area (item 5), wherein the etched cylinder includes a surface having cells configured to be filled with ink for printing (item 3 is an anilox roll);  	- an ink outlet (item 8) configured to provide the nip area (item 5) with ink; and  	- a sensor (item 18) configured to measure an ink level in the nip area.” 	Isowa fails to disclose that the rational direction of the inking cylinder and the etched cylinder are the same rotational direction (that is, clockwise or counterclockwise). 	Chambon discloses rotating an inking cylinder and a metering cylinder in opposite rotational directions, varying the speed differential between them (page 2, lines 83-89), and controlling the pressure between them (page 2, lines 67-74) in order to effectively control the thickness of the ink film.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the pressure between cylinders 3 and 4 and to make them rotate in the same rotational direction (that is, either both clockwise or both counterclockwise) in order to effectively control the thickness of the ink film.  	Regarding claim 2, Isowa further discloses “further comprising a control system (item 19a) functionally connected to the sensor and configured to control the ink level in the nip area (paragraph 1, lines 75-77).” 	Regarding claim 3, Isowa further discloses “wherein the control system is configured to 
rotational direction (that is, clockwise or counterclockwise). 	Chambon discloses rotating an inking cylinder and a metering cylinder in opposite rotational directions, varying the speed differential between them (page 2, lines 83-89), and controlling the pressure between them (page 2, lines 67-74) in order to effectively control the thickness of the ink film.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the pressure between cylinders 3 and 4 and to make them rotate in the same rotational direction (that is, either both clockwise or both counterclockwise) in order to effectively control the thickness of the ink film.  	Regarding claim 12, the combination of Isowa and Chambon further discloses “wherein the etched cylinder is rotated in a direction that pushes the ink above the nip area (see Figure 1 of Chambon).” 	Regarding claim 14, Isowa further discloses “wherein the ink is poured from the ink outlet directly into the nip area or directly onto the inking cylinder (Figure 1).”
 	Regarding claim 15, Isowa discloses “an inking apparatus (see Figure 2), for a rotary printing unit (see figure 1), comprising  	an inking cylinder configured to rotate in a rotational direction (item 4);  	and an etched cylinder (item 3) including a surface having cells configured to be filled with ink for printing (item 3 is an anilox roller) configured to rotate in” a “rotational direction, and arranged with an inking cylinder (item 1) to form a nip area (item 5) between the inking cylinder and the etched cylinder.”  	Isowa fails to disclose that the rational direction of the inking cylinder and the etched cylinder are the same rotational direction (that is, clockwise or counterclockwise). 	Chambon discloses rotating an inking cylinder and a metering cylinder in opposite .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isowa in view of Chambon. 	Regarding claim 13, Isowa as modified, discloses all that is claimed, as in claim 11 above, except “wherein the ink level is set such that the total amount of ink in contact with the etched cylinder does not exceed 500 grams per meter of etched cylinder width.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, Isowa discloses controlling the amount of ink between certain amounts, as discussed above.  Furthermore, Examiner asserts that one having ordinary skill in the art would realize that the amount of ink in contact with the etched cylinder would affect certain properties.  For .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isowa in view of Chambon, further in view MacPhee et al. (WO 79/11955). 	Regarding claim 7, Isowa in view of Chambon discloses all that is claimed, as in claim 1 above, except “wherein the sensor comprises an air conduct that blows air toward the nip area and a pressure sensor to sense the pressure of the air, the air conduct being positioned such that the pressure of the air varies with the level of ink in the nip area.”  However MacPhee et al. teach a method of controlling the level of ink wherein a tube with a source of pressurized air and the pressure of the air is monitored in order to detect the level of the ink (page 4 lines 11-17).  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the ink level detection system of MacPhee as the ink level detection means of Isowa because it is shown to be a means for detecting the level of ink.  
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is the teaching that the amount of ink fed to the second roller from the first roller can be controlled by changing the pressure and/or rotating the rollers in opposite directions while also controlling their relative rotational speed.  Examiner asserts that one having ordinary skill in the art would know that the physics involved in this configuration would also apply to the roller system of Isowa, even though the rollers are not identical, and would therefore more than reasonably expect that the thickness of the ink on the anilox roller would be able to be controlled by rotating the two rollers in the same rotational direction and by varying the speed differential at the point of contact.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853